Citation Nr: 1314840	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, now claimed as schizophrenic reaction, paranoid type, and bipolar disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a chronic back condition.

4.  Entitlement to service connection for epilepsy, claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In his June 2011 substantive appeal regarding the above-captioned claims, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled for this hearing on March 26, 2013, but failed to appear.  The record reflects that the Veteran contacted the RO via telephone on March 29, 2013, and explained that he had been in the hospital for the past several weeks and that he wished for his hearing to be rescheduled.  While this request was untimely in that it was not received prior to the hearing date, the Board finds the explanation and the reason for the untimely request to be reasonable.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony before the Board during a videoconference hearing concerning his claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2012).


Accordingly, this case must be remanded for the following action:

1.  The RO must schedule the Veteran for a Board hearing via video conference at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

2.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



